=)

Mt ladies os

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA JUL 1 4 2004
BILLINGS DIVISION Clerk, U S District Court
District Of Montana
Billings

UNITED STATES OF AMERICA, CR 21-05-BLG-SPW

Plaintiff,

VS.
FINAL ORDER OF FORFEITURE

CARL MARK MADDEN,

Defendant.

 

 

This matter comes before the Court on the United States’ motion for final
order of forfeiture. Having reviewed the motion, the Court FINDS:

1. The United States commenced this action pursuant to 18 U.S.C.
§ 924(d);

2.  Apreliminary order of forfeiture was entered on April 29, 2021;

3. All known interested parties were provided an opportunity to respond
and that publication has been effected as required by 18 U.S.C. § 982(b)(1) and 21
U.S.C. § 853(n)(1);

4. There appears there is cause to issue a forfeiture order under 18

U.S.C. § 924(d);
It is therefore ORDERED that:

il. The motion for final order of forfeiture is GRANTED.

a. Judgment of forfeiture of the following property shall enter in favor of
the United States, pursuant to 18 U.S.C. § 924(d), free from the claims of any other
party:

e Hi-Point, model JHP, .45 ACP caliber pistol (S/N X4370483).

3. The United States shall have full and legal title to the forfeited property
and may dispose of it in accordance with law.

Dated this poe of July, 2021.

J Lefbiv
USAN P. WATTERS
United States District Court Judge
